Citation Nr: 0330118	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for retinal detachment 
of the right eye.

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for prostate cancer.  


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel






REMAND

On September 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Please refer to the June 12, 2003 
correspondence from the Departments of 
the Army and Air Force, Headquarters, 
Louisiana National Guard, Office of the 
Adjutant General and follow-up on the 
instructions therein.

2.  The record indicates that the veteran 
was treated for retinal detachment of the 
right eye by Tulane Medical Center, 1415 
Tulane Avenue, New Orleans, Louisiana 
70112 during the period of September 1984 
through September 1985.  Make 
arrangements to obtain hospital 
summaries, admission records, complete 
clinical records, and outpatient 
treatment records.

3.  The record indicates that the veteran 
was treated for his hearing loss in 
October 1985 at Charity Hospital in New 
Orleans, Louisiana.  The veteran also was 
treated by Dr. Louis Navas in Miami, 
Florida during an unspecified time frame.  
Obtain treatment records related to the 
veteran's hearing loss from both of these 
sources, including outpatient records, 
examination records, treatment notes, and 
results of any testing that was done.  
Obtain the addresses for these two 
sources from the veteran if the addresses 
cannot be otherwise determined.

4.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s):  an examination to 
determine the nature and extent of the 
veteran's disability due to retinal 
detachment of the right eye.  Send the 
claims folder to the examiner(s) for 
review.  The examiner should determine 
the nature of the current disability and 
after reviewing all the records in the 
claims folder, the examiner is requested 
to offer an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the veteran's current eye 
disability, was caused by or increased in 
severity during service.  The examiner 
should give a complete rationale for the 
opinion offered.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



